801 F.2d 395Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In the Matter of UNITED STATES of America and RevenueOfficer Teresa B. Richardson, Appellees,v.Arthur K. ANGE, Appellant.
No. 86-1060.
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1986.Decided Sept. 19, 1986.

Arthur K. Ange, appellant pro se.
H. Robert Showers, Assistant United States Attorney, for appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from that court's order enforcing an Internal Revenue Service administrative summons is without merit.  As the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below.  United States v. Ange, C/A No. 85-36-Misc-4 (E.D.N.C., Feb. 28, 1986).


2
AFFIRMED.